COX, Judge
(concurring):
I concur with the majority opinion. I write only to share some observations concerning Rule 3.7 of the American Bar Association Model Rules of Professional Conduct, which was adopted in February of 1984, virtually verbatim by the Judge Advocate General of the Army. Rule 3.7, “Rules of Professional Conduct for Lawyers,” DA Pam. 27-26 (Dec. 1987). Army Rule 3.7 deals with the situation where counsel becomes a witness.
The rule is a good rule. More often than not, it protects the lawyer from becoming a *120witness for or against the client. Counsel should be careful to avoid becoming a witness for the client and should be creative in developing other witnesses or finding other evidence to prove the points the lawyer wishes to make. For example, in this case, perhaps there were family members, friends, or acquaintances of the accused who could have established the amnesia problem and certainly there was a physician available who, at least, would have testified that the accused needed to see a neurologist.
However, the rule does not discuss directly the lawyer’s role as a witness to collateral matters. Army Rule 3.7(a)(2) talks about testimony which “relates to the nature and quality of legal services rendered in the case.” I doubt that this exception deals with the type of problem defense counsel had here.
Army Rule 3.7(a)(3), the “substantial hardship” exception, is really not helpful to the practitioner who has important information about the case but does not want to give up his position as the lawyer in the case.
The easiest way to deal with the problem is to try to determine where and how the testimony fits into the trial of the case. Is the lawyer interjecting himself into the controversy as a witness to the matters in dispute, or is his testimony aiding the court in the administration of the trial? Is the testimony relevant to his relationship with his client and his client’s collateral rights, or does it go to the factual matters in litigation? If the testimony is focused upon the administration of the trial, as a general rule, there is no need to disqualify the lawyer. For example, if a speedy-trial motion is being litigated and the defense lawyer wants to put into the record that on a particular date, at a specific time, the defense demanded a trial, such testimony is extremely important to resolution of the speedy-trial motion, but it is collateral to the issue of whether the accused did the act of which he is accused. Most of these matters are normally stipulated to by opposing sides, but from time to time it becomes necessary for a lawyer to make a record about facts incident to his preparation for trial. Other types of collateral matters which have occasionally required a lawyer’s testimony have been efforts to secure witnesses, identification of client’s documents, jail conditions observed by the lawyer, requests for evidence, requests for polygraphs, and various other administrative matters related to the trial.
The issue here was whether the accused was competent to stand trial, which is a collateral issue to the question of whether the accused was driving under the influence of alcohol at the time and place alleged. This testimony was offered to the military judge outside the presence of the members and was necessary for the administration of the proceedings. In my judgment, a lawyer can testify about his client’s inability to communicate with him without the necessity of being disqualified.
I suggest that as a general rule if the testimony is being offered to the judge to enable him to make a judicial ruling as opposed to being offered to the finders of fact as substantive evidence in the trial, the lawyer normally need not be disqualified. It is when the lawyer’s own credibility must be put in issue as a witness before the finders of fact that we run afoul of the rule.
Because the testimony of the defense counsel in this case was directed at getting his client a medical examination and related to the accused’s competence to stand trial, I agree with Chief Judge Everett that it was error for the military judge to disqualify counsel.